Title: Abigail Adams to John Adams, 23 May 1800
From: Adams, Abigail
To: Adams, John


				
					my dearest Friend
					N York May 23 1800
				
				I reachd this city in good Health last Evening I have not felt dissagreable at any place upon my Journey through absence of any Gentleman attendent, except at this North River I found a Boat just going off. with several Horses and chaises on Board, my own Carriage could not go. I saw none but Irishmen by their Tongues going on Board, decent looking people however. the ferryman appeard civil and what was of no small concequence, sober I call’d Richard & took him over with me. We had a Short passage of 15 minuets only, a brisk wind you may be sure. just after I got into the Boat, some person from the House run down with a Letter to me. it was from mrs Adams informing me that they had removed to No 30 Broad street— I landed, and hearing mr Hall lived near the ferry, I

found the House, & mr Hall conducted me here. it is a clever House, and Sally & susan gave Me a cordial Welcome— Mr Adams was at his office. he came home in the Evening and appeard glad to See me, tho a good deal affected by it, inquired after your Health & talkd about the Election, said many similar things to those which you have already heard— the coalition which we heard of in Philadelphia had reachd this city. col B——s visit, his numerous confidential communications whilst at Philadelphia are believed by Many: You took him to your own Room & there a coalition of Parties took place— mr Madison too, is to be secretary of state in case of the refusal of Marshal I am told that col Burr has said, that col Smith was appointed to the place now held by mr Lassher. this gained so much credit, that mr Morris who is in the office of mr sands, and who is desirious of obtaining it, he told Mr Adams, that tho he thought he might entertain a reasonable hope of having the appointment from his Services in the office which he now held but he felt So much for col smith and his family that he should not open his Lips upon the occasion— there is a very general regreet exprest, for the col; he is considerd as the former of the troop’s as the chief hand in their order Decipline and regularity, and I really think if there is any opening to which he could be appointed it would not be considerd improper, unless by those who May themselves wish for it, and the number of those are pretty numerous— a military appointment is what he is peculiarly fitted for— I do not know what call there is for any officers of that description unless in the fortification Line—
				Burrs report, I take to be for Mere political purposes— the Pardon of all the insurgents was unexpected here— it was generally Supposed that Fries would have been made an example of—
				There are many Picaroons in this city. Malcombe Says for Several days there was no opening ones mouth at the coffe House— I saw mr Sands & mr Giles the Marshall. they Made me a visit to day. they appeard much mortified at their late Election they say, that they urged Troupe LeRoy and others to permit themselves to be put up, but no, they would not. Troupe is devoted to P——g Lessher sent out all the antifeds he could pick up to vote against the federal Party. the report of much Moneys being expended is current—
				Tomorrow morning I Shall persue my journey and hope to reach Quincy by tomorrow week—
				I have got Thomas Books such as were packd on Board a vessel. inclosed is the Bill of lading write to me So that I may find a Letter

at the post office at New Haven and at Hartford with a direction that the Letter remain in the office untill sent for by mrs Adams— I received mr shaws Letter & News paper to day— My Love to mr shaw I shall write to him Soon. I shall direct my Letters to Thomas care in Philadelphia when I find he has returnd to the city
				with renewed constant Regard and affection / your
				
					A A—
				
			